Title: From George Washington to Benjamin Lincoln, 31 August 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Philadelphia 31st Augst 1781
                        
                        Upon Enquiry I have too much Reason to fear we shall not be able to secure Craft eno’ to embark all our
                            Troops, Stores, Baggage, Cannon &ca upon the Water—in which Case some must go by Land—You will be pleased to
                            consult Colo. Lamb, respecting the heavy Cannon, Carriages, Military Stores & Baggage, & find what will be
                            most cumbersome & heavy to transport by land, & let that have the first Chance by Water—the Quantity of
                            these you will best judge by the Number & kind of Craft which will be sent to you—many, if not all the covered
                            Waggons, with some others, will possibly be found necessary to go by Land—with the light Field peices & perhaps
                            some Cannon Carriages—the heavy Cannons, mortars, Hoitz’s—with Cloathg & Entrenchg Tools, will
                            be most convenient to go by Water—the Cannon &ca to be divested of their Carriages.
                        Colo. Nelson at Trenton, informed me, that he tho’t a Ford might be found, by which the Waggons &
                            Carriages might be safely passed across the Delaware, at that Place—and promised me to make the Experiment—you will
                            consult him on that Subject.
                        When you are on the Rout from Trenton, I fancy there is a Road, leading direct to a Ford across the
                            Neshammeny Creek above the Ferry a mile as you pass from Bristol—if so, it will be most expeditious to pass the waggons
                            & artillery by that Rout, without going to Bristol, & avoiding the Ferry, which will be troublesome
                            & occasion much Delay—I passed myself by this Ford, & think you will find such a Road as I mention. The
                            Troops are to cross at the ferry.
                        The Troops which are the lightest & best able to march—and such as are least suspected of Desertion,
                            from Disaffection, Want of Pay, or any other Circumstance, will, if Craft should fail, be best to march by Land.
                        You will send down, as soon as the first Opportunity presents, 100 picked Men, who are acquainted with the
                            Water, & who are the most suitable on other Accounts, to assist in Embarkg & forwarding the Stores at this
                            Place under active officrs.
                        Genl Knoxs Letter, which accompanies this, will help you to determine respecting the Conveyance of the Cannon
                            & Military Stores.
                        The Waggons & whatever else go by Land, will proceed by the shortest Rout, immediately to the Head of
                            Elk—There is no better rout than by this City—the march will be so ordered as not to encamp by or near this City—the
                            Troops who march by Land, will move on by slow & easy marches—that they may not be fatigued.
                        You will appoint an active officer to superintend, the Embarkation at Trenton—whose Arrangements must be
                            callculated for Dispatch, & to save Confusion—another Officer of like Character must go on with the first
                            Embarkation to Christiana, to Superintend the Debarkation—with this officer, some Troops must go down to the Place of
                            Debarkation—to assist in unloadg & forwardg the Stores &ca.
                        You will please to use every Exertion for Dispatch in your movement—as not a moments Time is to be lost. With
                            much Regard & Esteem I am D. Sir Your most Obedt Servant

                        
                            Go: Washington 
                        
                        
                            P.S. inclosed is a List of Craft sent up—the Topsail Vessels will not be sent—& the Wood Craft
                                will be wanted for other Purposes here—Send down Colo. Guvion to me as soon as possible—prepared to go on directly to
                                Virginia.
                        

                    